                Case 2:18-cr-00222-JCM-NJK Document 45
                                                    44 Filed 05/26/20
                                                             05/22/20 Page 1 of 5



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
     CHRISTOPHER BURTON
 3
     Nevada Bar No. 12940
     501 Las Vegas Boulevard South; Suite 1100
 4   Las Vegas, Nevada 89101
     Phone: 702-388-6336
 5   Christopher.burton4@usdoj.gov
 6   Attorneys for the United States
 7
                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                      )   Case No. 2:18-cr-00222-JCM-NJK
 9                Plaintiff,                        )
                                                    )   STIPULATION   TO   CONTINUE
10        vs.                                       )   SENTENCING HEARING
                                                    )
11   PERRY MACKLIN,                                 )   (SECOND REQUEST)
                 Defendant.                         )
12                                                  )
                                                    )
13

14              IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.

15   Trutanich, United States Attorney, District of Nevada, Christopher Burton, Assistant United

16   States Attorney, representing the United States of America, and Lance Maningo, Esq.,

17   representing Defendant Perry Macklin, that the sentencing hearing in the above captioned

18   case, which is currently scheduled for June 5, 2020, at 10:30 am, be continued and reset to a

19   date and time to be set by this Honorable Court but no sooner than sixty days.

20   1.         On March 16, 2020, the Chief Judge of the U.S. District Court for the District of

21              Nevada issued Temporary General Order 2020-03, which found that due to the

22              outbreak of the coronavirus disease 2019 (“COVID-2019”) in the District of Nevada,

23              the declaration by the Governor of the State of Nevada of a public health emergency

24              due to the spread of COVID-19 in Nevada, and the declaration of local emergencies
                                                 1
          Case 2:18-cr-00222-JCM-NJK Document 45
                                              44 Filed 05/26/20
                                                       05/22/20 Page 2 of 5



 1        by local governments due to COVID-19, including Clark County, the Court has

 2        sustained “reduced ability to obtain an adequate spectrum of jurors,” and it noted the

 3        effects of public health recommendations, including “social distancing measures.”

 4        General Order 2020-03 accordingly continued all civil and criminal trials until April

 5        10, 2020, pending further order of the Court and found that “the ends of justice are

 6        best served by ordering the continuances, which outweighs the best interests of the

 7        public and any defendant’s right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A).”

 8   2.   On March 19, 2020, the Chief Judge of the U.S. District Court for the District of

 9        Nevada issued Temporary General Order 2020-04, which noted that “the COVID-19

10        pandemic has continued to spread,” resulting in the need for “more aggressive social-

11        distancing measures.” The Court noted further that, “[o]n March 17, 2020, the

12        Governor of the State of Nevada ordered the closure of many business establishments

13        and strongly encouraged all citizens to stay home.” Accordingly, the Court ordered

14        the temporary closure of the Clerk’s office, and implemented other changes, including

15        “striving to eliminate in-person court appearances.” In the event any hearing must go

16        forward, the Court will conduct the hearing via video or teleconference. The Court

17        will vacate or amend GO 2020-04 no later than April 30, 2020.

18   3.   On March 30, 2020, the Chief Judge of the U.S. District Court for the District of

19        Nevada issued Temporary General Order 2020-04 (collectively with General Orders

20        2020-03 and 2020-04, “the General Orders”), specifically finding, in part, that “felony

21        sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

22        conducted in person in this district without seriously jeopardizing public health and

23        safety.” The General Order therefore permitted individual judges to proceed with

24
                                              2
           Case 2:18-cr-00222-JCM-NJK Document 45
                                               44 Filed 05/26/20
                                                        05/22/20 Page 3 of 5



 1         sentencing via video or teleconference if the defendant consents and the matter

 2         “cannot be further delayed without serious harm to the interests of justice[.]”

 3   4.    There does not exist a reason why the sentencing hearing in this case cannot be

 4         delayed without serious harm to the interests of justice.

 5   5.    Accordingly, based on the public health emergency brought about by the COVID-19

 6         pandemic, and the required social-distancing measures as recognized in the General

 7         Orders; the need for additional time to prepare the defense once the public health

 8         emergency is resolved; the parties agree to continue the currently scheduled

 9         sentencing hearing date from June 5, 2020, to a date and time to be set by this

10         Honorable Court but no sooner than sixty days.

11   6.    This continuance is not sought for purposes of delay, but to account for the necessary

12         social-distancing in light of the COVID-19 public health emergency and to allow the

13         defense adequate time to prepare following the resolution of this public health

14         emergency.

15   7.    Denial of this request could result in a miscarriage of justice, and the ends of justice

16         served by granting this request outweigh the best interest of the public and the

17         defendant in proceeding to sentencing.

18   8.    The defendant is incarcerated and does not object to the continuance.

19         DATED this 22nd day of May, 2020.

20   NICHOLAS A. TRUTANICH
     United States Attorney
21
       /s/                                                    /s/
22   CHRISTOPHER BURTON                                LANCE MANINGO, ESQ.
     Assistant United States Attorney                  Counsel for Defendant
23                                                     PERRY MACKLIN

24
                                               3
                Case 2:18-cr-00222-JCM-NJK Document 45
                                                    44 Filed 05/26/20
                                                             05/22/20 Page 4 of 5



 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 6

 7   UNITED STATES OF AMERICA,                           )   Case No. 2:18-cr-00222-JCM-NJK
                                                         )
 8                           Plaintiff,                  )   FINDINGS AND ORDER
                                                         )   ON STIPULATION
 9        vs.                                            )
                                                         )
10   PERRY MACKLIN,                                      )
                 Defendant.                              )
11                                                       )
                                                         )
12

13              Based on the pending Stipulation between the defense and the government, and good

14   cause appearing therefore, the Court hereby finds that:

15   1.         To account for the necessary social-distancing in light of the COVID-19 public health

16              emergency and to allow the defense adequate time to prepare following the resolution

17              of this public health emergency, the sentencing hearing in this case should be

18              continued.

19   2.         The parties agree to this continuance.

20   3.         There does not exist a reason why the sentencing hearing cannot be delayed without

21              serious harm to the interests of justice.

22   4.         The defendant is incarcerated and does not object to the continuance.

23   5.         This continuance is not sought for purposes of delay.

24
                                                     4
           Case 2:18-cr-00222-JCM-NJK Document 45
                                               44 Filed 05/26/20
                                                        05/22/20 Page 5 of 5



 1   6.     Denial of this request could result in a miscarriage of justice, and the ends of justice

 2          served by granting this request outweigh the best interest of the public and the

 3          defendant in proceeding to a sentencing hearing.

 4          THEREFORE, IT IS HEREBY ORDERED that the sentencing hearing in the above-

 5   captioned matters currently scheduled for June 5, 2020, at 10:30 am, is vacated and

 6                                                                    August 14, 2020
     continued to a date and time convenient to this court, that is __________________________,

 7   at the hour of 10:00 a.m.

 8          DATED this
                  May_____  day of May, 2020.
                       26, 2020.

 9

10

11                                               _______________________________
                                                 HONORABLE JAMES C. MAHAN
12                                               United States District Court Judge

13

14

15

16

17

18

19

20

21

22

23

24
                                                5
